— In an action to recover moneys due under a loan agreement, defendant appeals from an order of the Supreme Court, Nassau County (Harwood, J.), dated March 1, 1982, which granted plaintiff’s motion for summary judgment. Order reversed, without costs or disbursements, and plaintiff’s motion for summary judgment is denied. In our opinion, defendant’s first affirmative defense, alleging fraud in the inducement, is sufficiently supported by defendant’s affidavit in opposition to plaintiff’s motion, so as to raise an issue of fact as to whether he was induced to enter into the loan agreement by false representations made by plaintiff and his associates. While much of defendant’s affidavit is conclusory in nature, it also contains specific allegations. The general nature of many of defendant’s statements may be due to the fact that this motion was brought prior to discovery. Plaintiff may renew his motion, if he be so advised, when discovery is completed (see CPLR 3212, subd [f]). Gibbons, J. P., Thompson, Bracken and Niehoff, JJ., concur.